Title: Alden Partridge to Thomas Jefferson, 24 March 1817
From: Partridge, Alden,Tyler, Benjamin O.
To: Jefferson, Thomas


          
            Sir
            West Point
March 24th 1817.
          
          Although I have not the honor of a personal Acquaintance with you, yet I trust you will excuse the liberty I take in introducing to your Acquaintance the Bearer Mr Benjamin O. Tyler. Mr Tyler resided at this Place a considerable part of last year in the Capacity of Professor of Penmanship. The improvements which he has made in the Art of writing, and the success which has attended him as an Instructor speak much in favor of his talents and Acquirements. He is a Gentleman of respectability and integrity and in visiting you, Sir, is actuated purely by a desire of paying his respects to a Personage so justly entitled as yourself, to the respect, Esteem, and Gratitude of every American—
          
            I have the honor to be with the greatest respect and Esteem, Sir, your Obedient Servant
            A PartridgeCapt. of Engineers
          
        